 Case 4:20-cv-00817-SDJ Document 67 Filed 01/15/21 Page 1 of 1 PageID #: 622




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

WALMART INC.                               §
                                           §
v.                                         §   CIVIL ACTION NO. 4:20-CV-817-SDJ
                                           §
U.S. DEPARTMENT OF JUSTICE,                §
ET AL.                                     §
                                           §

                                      ORDER

      Before
      .      the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction.

(Dkt. #43). It is ORDERED that the motion is set for oral argument on Tuesday,

January 26, 2021, at 10:00 a.m. at the United States Courthouse located at 7940

Preston Road, Courtroom 105, Plano, Texas. If any counsel wish to attend by

videoconference due to concerns about COVID-19 or any other extenuating

circumstances, the Court will accommodate the request and videoconference

instructions will be emailed to counsel.

          So ORDERED and SIGNED this 15th day of January, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
